Opinion by
Mr. Justice Potter,
On May 20, 1895, judgment was entered in the court of common pleas of Erie county against Eleanor B. Ross for the sum of $731.74. The title to the land which is here in dispute, was then in her, and the judgment therefore became a lien against the land. On December 9,1896, Eleanor B. Ross conveyed the property, for a nominal consideration, to Rosalia A. Ross, the plaintiff in this case. She took it with notice of the judgment. Shortly afterwards, oil December 21,1896, Eleanor B. Ross made an application to have the judgment which had been entered against her on May 20,1895, opened and stricken off. A rule to show cause was granted, and depositions were taken, and after hearing the rule was discharged. No appeal was taken. Execution was issued under which the land was sold, and deed delivered to the purchaser by the sheriff. By subsequent conveyance, the title became vested in the defendant, Edwin C. Dewey. In the present action of ejectment, Rosalia A. Ross, who was not a party to the original action, has attempted to question collaterally, the validity of the judgment against her grantor; she has no standing to attack the judgment in this way. There is no question as to the jurisdiction of the court over the parties, and the subject-matter, nor as to its right to adjudicate the particular matter which was decided. The judgment is admitted to have been irregular in its entry, but it cannot upon that account be attacked in a collateral pro*530céeding. Nor can the title acquired under a sale upon a judgment which, is merely erroneous be impeached collaterally. There is no suggestion of collusion between the parties in the entry of the judgment, and the whole course of procedure shows that it was adverse, and that the validity of the judgment was vigorously attacked, and strongly contested in the common pleas court. Presumably the result of the litigation was accepted as final by the defendant in the judgment. At least no appeal from- the refusal to open the judgment was taken by her, and when the time for taking the appeal passed, the question of the validity of the judgment became res adjudícala.
The trial ]udge was entirely right in giving to the jury binding instructions in favor of the defendant. No other course was properly open to him.
The judgment is affirmed.